Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an interview with Daniel Hudak, Jr. on 8/31/2021.
	The application has been amended as follows:
	Claim 1:
	1. A mill, comprising: a longitudinal axis X and a classifier, wherein the mill has a mill housing with an interior in which there is situated a milling space B1 in which a milling device having at least one milling tool is arranged, wherein the classifier is arranged in the mill housing, above the milling device in a classifying space B3 and has a classifying zone, and wherein at least one drop device is provided which connects the classifying space B3 to the milling space B1, wherein at least one distribution plate is arranged below the classifier, having at least one drop opening, wherein one of the at least one drop device is arranged on each one of the at least one drop opening, wherein a diameter Dv of the distribution plate is equal to or greater than a diameter D1 of a classifier wheel of the classifier, and wherein the at least one drop device is provided away from the center of the at least one distribution device.
	Claim 2 is cancelled.

Allowable Subject Matter
Claims 1, 3-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Elements of claim 2 which was previously indicated allowable is included in claim 1. In addition, the last wherein clause was added to overcome the reference cited in the IDS filed 08/09/2021.
CN 106000549 cited in the IDS discloses a classifier 5 and a distribution plate 6 with a drop device 26 in the center of the distribution plate. Since the distribution plate is non-rotating plate with a conical shaped funnel, it would not have been obvious to provide the drop device away from the center of the at least one distribution device. Therefore, the claim is allowable.

    PNG
    media_image1.png
    688
    685
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BOBBY YEONJIN KIM/Examiner, Art Unit 3725                                                                                                                                                                                                        

/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799